Exhibit 10 (vii)

EXECUTION COPY

FIRST AMENDMENT TO AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”) dated as of January 12, 2007 is entered into among AGC
FUNDING CORPORATION (the “Seller”), AMERICAN GREETINGS CORPORATION (in its
individual capacity, “Greetings”), in its capacity as servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”), PNC BANK, NATIONAL ASSOCIATION (in its individual capacity,
“PNC”), as purchaser agent for Market Street Funding LLC, as Administrator for
each Purchaser Group (in such capacity, the “Administrator”) and as issuer of
Letters of Credit (in such capacity, together with its successors and permitted
assigns in such capacity, the “LC Bank”), MARKET STREET FUNDING LLC (in its
individual capacity, “Market Street”), as a Conduit Purchaser and as a Related
Committed Purchaser, LIBERTY STREET FUNDING CORP. (“LSFC”), as a Conduit
Purchaser and THE BANK OF NOVA SCOTIA (“BNS”), as a Related Committed Purchaser
and as purchaser agent for itself and LSFC.

RECITALS

1. The Seller, the Servicer, the Administrator, PNC, Market Street, the LC Bank,
LSFC and BNS are parties to the Amended and Restated Receivables Purchase
Agreement dated as of October 24, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”); and

2. The parties hereto desire to amend the Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2. Amendments to Agreement.

2.1 The last sentence of clause 1(j) of Exhibit IV to the Agreement is hereby
amended and restated in its entirety to read as follows:

“The Seller shall (or shall cause the Servicer to) withdraw or remove from any
Lock-Box Account any cash or cash proceeds other than Collections deposited or
otherwise credited to such Lock-Box Account not later than two Business Days
after such deposit or credit.”



--------------------------------------------------------------------------------

2.2 The last sentence of clause 2(h) of Exhibit IV to the Agreement is hereby
amended and restated in its entirety to read as follows:

“The Servicer shall withdraw or remove from any Lock-Box Account any cash or
cash proceeds other than Collections deposited or otherwise credited to such
Lock-Box Account not later than two Business Days after such deposit or credit.”

3. Representations and Warranties. The Seller hereby represents and warrants to
each Purchaser and the Administrator as follows:

(a) Representations and Warranties. The representations and warranties contained
in Exhibit III of the Agreement are true and correct in all material respects as
of the date hereof (except to the extent that such representations and
warranties relate expressly to an earlier date, and in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(b) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

4. Effect of Amendment. All provisions of the Agreement, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Agreement (or in any
other Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.

5. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrator of counterparts of this Amendment (whether by
facsimile or otherwise) executed by each of the other parties hereto, in form
and substance satisfactory to the Administrator in its sole discretion.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law).

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

(continued on following page)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

AGC FUNDING CORPORATION

By:

 

/s/Gregory M. Steinberg

Name:

 

Gregory M.Steinberg

Title:

 

Treasurer

AMERICAN GREETINGS CORPORATION, as Servicer

By:

 

/s/Gregory M. Steinberg

Name:

 

Gregory M. Steinberg

Title:

 

Treasurer

 

  S-1  

1st A&R RPA Amendment

(American Greetings)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator and as Purchaser Agent for Market Street Funding LLC

By:

 

/s/ John T. Smathers

Name:

 

John T. Smathers

Title:

 

Vice President

MARKET STREET FUNDING LLC,

as a Conduit Purchaser and as a Related Committed Purchaser

By:

 

/s/ Doris J. Hearn

Name:

 

Doris J. Hearn

Title:

 

Vice President

 

  S-2  

1st A&R RPA Amendment

(American Greetings)



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Related Committed Purchaser and as Purchaser Agent for itself and Liberty
Street Funding Corp.

By:

 

/s/ Norman Last

Name:

 

Norman Last

Title:

 

Managing Director

LIBERTY STREET FUNDING CORP.,

as a Conduit Purchaser

By:

 

/s/ Jill A. Gordon

Name:

 

Jill A. Gordon

Title:

 

Vice President

 

  S-3  

1st A&R RPA Amendment

(American Greetings)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as LC Bank

By:

 

/s/ Joseph G. Moran

Name:

 

Joseph G. Moran

Title:

 

Managing Director

 

  S-4  

1st A&R RPA Amendment

(American Greetings)